37 F.3d 1504NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert A. ERICKSON;  Carla D. Erickson, Husband & Wife,Plaintiffs-Appellants,v.MIDLAND MORTGAGE CO.;  1st United Bank of Sidney;  UnitedStates of America;  Government National MortgageAssociation, Defendants-Appellees.
No. 93-35660.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 16, 1994.*Decided Sept. 28, 1994.

1
Before:  BROWNING and CANBY, Circuit Judges, and HUFF** District Judge.


2
MEMORANDUM***


3
Plaintiffs appeal the district court's order and judgment of January 28, 1993, granting summary judgment in favor of defendant Government National Mortgage Association ("GNMA"), and the court's order of March 8, 1993, denying their motion to amend the judgment.  As the district court correctly noted, Cheryl Van Every was authorized by statute to acknowledge the trust indenture, and the Ericksons failed to present evidence that she was a party to the indenture and, therefore, disqualified from taking their acknowledgment.  See Mont.Code Ann. Sec. 1-5-417 compiler's comment (West 1993).1  The district court did not abuse its discretion in denying the Ericksons' motion for reconsideration, since that motion simply reiterated the arguments that plaintiffs had advanced in opposition to the summary judgment motion.   Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir.1991).


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Honorable Marilyn L. Huff, District Judge, United States District Court for the Southern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The statute was amended in 1993 in respects not pertinent here.  See Mont.Code Ann. Sec. 1-5-417 compiler's comment